Citation Nr: 1703341	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  10-26 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disability, and if so whether the reopened claim should be granted.

2.  Whether new and material evidence has been received to reopen a claim for service connection for an upper respiratory disability, status-post nasal surgery, and if so whether the reopened claim should be granted.

3.  Entitlement to service connection for irritable bowel syndrome (IBS).  

4.  Entitlement to service connection for sleep apnea.  

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

6.  Entitlement to service connection for asthma.  

7.  Entitlement to service connection for residuals of left ring finger trigger release.

8.  Entitlement to a compensable initial rating for hypertension.  

9.  Entitlement to a compensable initial rating for peripheral vascular disease (PVD) of the left lower extremity.

10. Entitlement to a compensable initial rating for PVD of the right lower extremity.  

11.  Entitlement to a rating in excess of 40 percent for diabetes mellitus (diabetes).  

12. Entitlement to a rating in excess of 10 percent for a low back disability.

13. Entitlement to a rating in excess of 10 percent for left Achilles tendonitis.

14. Entitlement to a rating in excess of 10 percent for right Achilles tendonitis.  

15. Entitlement to a compensable rating for carpal tunnel syndrome of the right upper extremity.   

16. Entitlement to a compensable rating for carpal tunnel syndrome of the left upper extremity.   

17. Entitlement to a total disability rating based on individual unemployability (TDIU).  

18. Entitlement to a nonservice connected pension (pension).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from November 1986 to October 1993.  

This matter came before the Board of Veterans' Appeals (Board) from decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  Additional evidence was associated with the record after the March 2014 supplemental statement of the case was issued by the RO, including VA treatment and examination records and Social Security Administration records.  However, there is no need for the RO to consider this evidence; the Veteran, through her representative, indicated waiver of RO consideration in December 2016.

In a November 2015 rating decision, the Veteran was awarded a separate 10 percent rating for diabetic retinopathy.  She has not appealed the rating or the effective date assigned for the diabetic retinopathy.  As such, the Board does not have jurisdiction over the retinopathy and has recharacterized the issue of increased rating for diabetes accordingly.  Cf. 38 C.F.R. § 4.119, Diagnostic Code 7913 ("evaluate compensable complications of diabetes separately.")

The issues of entitlement to service connection for a psychiatric disability, an upper respiratory disability, asthma, and residuals of left ring finger trigger release; increased rating for a low back disability, right and left Achilles tendonitis, and carpal tunnel syndrome of the right and left upper extremity; TDIU; and pension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A rating decision issued in August 2006 denied service connection for a psychiatric disability; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.  The evidence received subsequent to the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim for service connection.

2.  A rating decision issued in August 2006 denied the application to reopen a claim for service connection for an upper respiratory disability; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.  The evidence received subsequent to the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim for service connection.

3.  The Veteran has not had IBS or another intestinal disability during the period of the claim.  

4.  Sleep apnea was not present in service and is not related to service.

5.  GERD was not present in service, is not related to service, and is not related to a service-connected disability (or potentially service-connected disability).    

6.  The Veteran's hypertension has been manifested by diastolic pressure consistently below 100, even historically, and systolic pressure predominantly below 160.  

7.  The PVD has not resulted in diminished peripheral pulses of either lower extremity or in claudication symptoms and ankle/brachial index of 0.9 or less of either lower extremity. 

7.  The Veteran's diabetes has not resulted in ketoacidosis and does not and has not required twice-monthly visits or at least one hospitalization per year for management.   


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of entitlement to service connection for a psychiatric disability has been presented.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  New and material evidence to reopen the claim of entitlement to service connection for an upper respiratory disability has been presented.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for IBS have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  

4.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  

5.  The criteria for service connection for GERD have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  

6.  The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).

7.  The criteria for an initial compensable rating for PVD of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7114 (2016).

8.  The criteria for an initial compensable rating for PVD of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7114 (2016).

9.  The criteria for a rating in excess of 40 percent for diabetes have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service medical records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained, including Social Security Administration (SSA) records.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate a claim decided herein; the Board is also unaware of any such evidence.  In this regard, the Board notes that although it is unclear if there are outstanding VA treatment records dated prior to November 29, 2000, there is no prejudice from deciding the case in their absence.  Review of the record, including VA treatment records and diagnostic and medication lists, indicate that the Veteran did not receive treatment for any of the disabilities decided herein during this period and the record includes a historical graph of the blood pressure readings noted by VA.  The Veteran was provided examinations to determine the nature and severity of the PVD, hypertension, and diabetes, most recently in November 2015 and February 2016.  The record reveals all findings necessary to rate each condition.  Additionally, the medical evidence of record provides sufficient findings to determine the severity of the hypertension throughout the period of the claim and historically.  

Although the 2015 and 2016 VA examiners did not review the claims file, each examiner elicited a medical history from the Veteran that was not inconsistent with the medical record; hence, consideration of the current disability status was made in view of the Veteran's medical history.  As these are claims of increase rather than of service connection, and as the Veteran provided a medical history that was an adequate substitute for a review of the medical record, the Board finds that the examinations are adequate for rating purposes.

The Veteran's representative contends that the examinations are inadequate because they were not conducted by specialists.  The examination reports are complete, and nothing in the reports suggests that an examiner was not competent to perform the required examination.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (holding that VA may satisfy its duty to assist by providing a medical examination conducted by someone who is able to provide "competent medical evidence" under § 3.159(a)(1)).  Furthermore, the representative has not noted any particular findings (or absence of findings) that were inaccurate or insufficient to suggest that an examination was inadequate.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Veteran's representative further contends that the examinations are inadequate because they are "old."  The examinations were conducted 11 and 14 months ago.  The record does not suggest that any disability adjudicated herein has changed significantly since the most recent examination, however.  In this regard, the Board notes that the record does not reveal any history of worsening of the diabetes or hypertension since the most recent examination.  The Veteran's representative did note a "reported worsening" of the PVD in the December 2016 appellate brief.  The representative does not provide any details of the reported "worsening," however, and the medical record does not suggest a worsening of the PVD.  In this regard, the Board notes that the Veteran denied any symptoms of PVD at the 2016 examination and the treatment records dated since the previous examination in 2010 reveal no histories or treatment related to PVD and indicate that the Veteran's impaired walking and lower extremity symptoms were due to unrelated disability.  Accordingly, the Board finds the record provides an accurate depiction of each of the disabilities adjudicated herein.   

The record does not include a VA medical opinion addressing the claims for service connection decided herein.  However, the Board finds a remand for an opinion is not required.  There is no competent and probative evidence of a service-connectable intestinal disability and no competent and probative evidence of a link between service or a service-connected (or potentially service-connected) disability and GERD or sleep apnea.  Therefore, VA is not obliged to obtain an opinion in response to the claims.  

Accordingly, the Board will address the merits of the appellant's appeal. 


Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 
38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Applications to Reopen

Legal Criteria

Generally, a claim that has been denied in an unappealed decision may not be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Factual Background and Analysis

      Psychiatric Disability

A claim for service connection was previously denied in an August 2006 rating decision because the probative evidence did not support a link between a diagnosed psychiatric disability and service.  The rating decision notes that the Veteran failed to report for a VA examination.  The Veteran was notified of this decision but did not appeal the decision or submit pertinent evidence within the appeal period.  

The evidence added to the record after the appellate period includes the Veteran's competent histories of symptoms during and since service and a VA treating psychiatrist's February 2008 and July 2015 medical statements that the Veteran's current psychiatric disability began during her in-service pregnancy.  This evidence is not cumulative or redundant of the evidence previously of record, and it relates to an unestablished fact necessary to substantiate the claim, notably a link between a current psychiatric disability and service.  Accordingly, reopening of the claim for service connection is in order.

      Upper Respiratory Disability

A claim for service connection for sinusitis was denied in a February 1994 rating decision because although there was in-service treatment for sinusitis, post-service examination was normal, and there was no competent evidence of a current disability.  In December 2006, the Veteran filed a claim for service connection for a respiratory condition.  In an August 2006 rating decision, the RO denied the application to reopen the claim for service connection.  Although the record included diagnoses of rhinitis and sinus problems, the RO determined that the Veteran did not have chronic sinusitis and that the allergic rhinitis, nasal obstruction, and turbinate hypertrophy were not related to service.  In sum, the RO determined the Veteran did not have a current disability which was incurred in or related to service.  The rating decision notes that the Veteran failed to report for a VA examination.  The Veteran was notified of this decision but did not appeal the decision or submit pertinent evidence within the appeal period.  

The evidence added to the record after the appellate period includes treatment records revealing treatment for allergic rhinitis since at least January 2001, histories of upper respiratory symptoms during and since service, and diagnoses of rhinosinusitis and allergic rhinitis.  This evidence is not cumulative or redundant of the evidence previously of record, and it relates to an unestablished fact necessary to substantiate the claim, notably a link between a current disability and the in-service upper respiratory complaints.  Accordingly, reopening of the claim for service connection is in order.


Service Connection

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).   

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  






Analysis

      IBS

The Board has carefully reviewed the evidence of record but finds no probative evidence of IBS or other intestinal disability during the period of the claim.  The medical record does not reveal any medical finding or diagnosis of IBS.  The record is also absent any lay history indicative of IBS, such as a history of episodic constipation and/or diarrhea, or any other chronic intestinal disability.  In this regard, the Board notes that the Veteran has not provided an explanation for her belief that she has an intestinal disability, including IBS, and has not alleged any chronic or even recurrent symptoms which she attributes to an intestinal disability.  In the absence of such lay evidence, or supporting medical evidence, the Board finds service connection is not warranted due to lack of a current disability.  

	Sleep Apnea

Service treatment and examination records, including the December 1992 separation examination record, reveal no finding or history of sleep apnea.  A September 2004 private treatment record reveals a history of snoring and insomnia.  A February 2005 VA medical record reports that a February 2005 sleep study showed severe sleep apnea.  A December 2007 VA sleep study showed possible upper airway resistance syndrome and severe snoring.  

Service connection is not warranted for sleep apnea.  Initially, the Board finds the evidence shows that the sleep apnea was not present during service.  The service medical records contain no notations indicative of sleep apnea, the initial diagnosis of record dates more than 10 years after service, and the Veteran has not alleged symptoms associated with sleep apnea during and since service.  Furthermore, the probative evidence does not suggest that the sleep apnea is related to service.  There is no medical opinion of record linking the sleep apnea to service, and the Veteran has not provided a history of symptoms during and since service or otherwise indicated how the sleep apnea could be related to service.  Accordingly, the claim must be denied.

      GERD

Service treatment records reveal no finding or history of GERD, and the December 1992 separation examination record reveals normal clinical findings and negative history of stomach, liver, or intestinal trouble or frequent indigestion.  A September 2004 private treatment record reveals a diagnosis of GERD.  An August 2007 VA treatment record reveals the Veteran's history that the GERD began six years earlier.  

Service connection is not warranted for GERD.  Initially, the Board finds the evidence shows that the GERD was not present during service.  The service medical records contain no notations indicative of GERD, the initial diagnosis of record dates more than 10 years after service, the Veteran's histories place its onset more than seven years after service, and the Veteran has not alleged symptoms associated with GERD during and since service.  Furthermore, the probative evidence does not suggest that the GERD is related to service.  There is no medical opinion of record linking the GERD to service, and the Veteran has not provided a history of symptoms during and since service or otherwise indicated how the GERD could be related to service.  

The Veteran has reported that the GERD is "possibly" secondary to a psychiatric disability.  The Veteran has not provided any medical evidence in support of such a link, however, such as studies showing a possible relationship between GERD and a psychiatric disability, and has not provided any explanation as to how the GERD could be related, such as a history of increased symptoms with flare-ups of the psychiatric disability or with medications for the psychiatric disability.  In the absence of such evidence, the Board finds there is no competent or probative evidence of a link between the GERD and a service-connected disability or a disability for which a claim for service connection is pending, such as the psychiatric disability.  Accordingly, the claim must be denied. 


Increased Ratings

General Legal Criteria 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.

Analysis  
      
      Hypertension

A 10 percent rating is warranted for hypertension if diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or where the individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

After consideration of the record, the Board finds a compensable rating is not warranted because the probative evidence does not show diastolic pressure predominantly 100 or more, even historically, or systolic pressure predominantly 160 or more.  Diastolic pressure is never 100 or more, even historically, and there are only four readings during the period of the claim where the systolic pressure is reported to be at or above 160.  Accordingly, the claim is denied.  

      PVD

PVD is rated under Diagnostic Code 7114.  Diagnostic Code 7114 provides a 20 percent rating for claudication on walking more than 100 yards, and; diminished peripheral pulses or ankle/brachial index of 0.9 or less.

A compensable rating is not warranted for PVD of the right or left lower extremity.  Although the record includes histories of claudication on walking fewer than 100 yards in 2008 and 2010, peripheral pulses are consistently normal, and the ankle/brachial index for each lower extremity is greater than 0.9 when tested in 2008 and 2010.  The record, notably the March 2008 VA examination record, indicates that the ankle/brachial index is the same as the posterior tibial/brachial index.  The 2008 VA examination record reports a posterior tibial (ankle)/brachial index of 1.11 in the left lower extremity and 0.98 in the right lower extremity.  The April 2010 Doppler study revealed posterior tibial/brachial index of 1.09 in the right lower extremity and 0.97 in the left lower extremity.  

A Doppler study was not performed in conjunction with the 2016 examination.  The Veteran did not report claudication symptoms at that time, however, and the examiner determined the PVD was in remission.  In the absence of a history of claudication symptoms, which is a requisite for a compensable rating, the Board finds the absence of a Doppler study in 2016 is not prejudicial.  
 
In sum, a compensable rating is not warranted for either lower extremity at any time during the period of the claim.  The evidence does not suggest the existence of claudication symptoms concurrent with diminished peripheral pulses or an ankle/brachial index of 0.9 or less.  Accordingly, the claim is denied.  

      Diabetes 

An April 2007 VA inpatient summary indicates that the Veteran was admitted for psychiatric treatment.  The record reveals the Veteran's history that she had received a new insulin pump that had not been infusing insulin resulting in blood sugars in the 500s.  

A June 2007 VA emergency treatment record indicates that the Veteran presented for treatment for evaluation of the left hip, right ankle, and low back after falling.  The record notes that the Veteran also complained of low blood sugar, and testing revealed "CS" of 35.  The record indicates that the Veteran was provided Glucola and orange juice, which increased her "CS" to 84.  The Veteran was not admitted for treatment.  

A January 2008 VA examination record reveals the Veteran's history of diabetic ketoacidosis requiring hospitalization in the previous year.  She reported that she averaged six visits to the doctor per year for her diabetes.  The examiner diagnosed diabetes.  The examiner found no secondary complication related to the eye, heart, skin, peripheral arteries, renal system, or impotence.  The examiner further found the diabetes did not result in restriction of activities.  

A March 2010 VA examination record reveals the Veteran's negative history as to episodes of diabetic ketoacidosis or hypoglycemia that required hospitalization She also denied vising a diabetic care provider for ketoacidosis or hypoglycemic reaction.  She reported that she treated her diabetes with diet and medication.  Examination revealed no signs of skin disease.  There was a scar healing abscess on the right lateral pelvic bone.  The scar was circular and affected a calculated area of 1.5 centimeter.  The abscess was superficial without skin breakdown, edema, or associated limitation of function.  The examiner determined the skin abscess was a complication of diabetes.  The examiner found activity was limited by diet and insulin usage and hypoglycemic response.  

A January 2012 VA emergency treatment record indicates that the Veteran presented with an altered mental status due to hypoglycemia.  The record reports that the Veteran's blood sugar was "critical low."  The record notes that the Veteran reported frequent low blood sugars recently.  

An October 2015 VA Disability Benefits Questionnaire (DBQ) report indicates that the Veteran's diabetes was managed by restricted diet, oral hypoglycemic agents, and more than one injection of insulin daily.  The examiner determined the diabetes did not require regulation of activities as part of medical management.  The record notes that the Veteran visited her diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions fewer than two times per month and had no hospitalizations in the previous 12 months.  There was no progressive unintentional weight loss or loss of strength attributed to diabetes.  The examiner reported that the diabetes resulted in inability to perform very strenuous activities, such as repetitive lifting, bending, walking briskly, and using ladder and stairs, because those activities "may drop blood sugar."  The examiner found the sedentary aspects of employment should not be affected.  

Diabetes mellitus is rated under Diagnostic Code 7913.  Diagnostic Code 7913 provides a 40 percent rating for the required use of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent rating is warranted in cases requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Note (1), following the rating criteria, indicates that compensable complications from diabetes mellitus are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.

After consideration of the evidence, the Board finds a rating in excess of 40 percent is not warranted.  The criteria for a higher rating higher are conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991).  To obtain a higher rating, the diabetes must require (a) insulin, (b) restricted diet, and (c) regulation of activities for management and must result in (d) episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider and (e) complications that would not be compensable if separately evaluated.  The absence of any of the elements precludes a higher rating.    

The Veteran's diabetes is managed by insulin and restricted diet and there is evidence of regulation of activities.  See, e.g., March 2010 VA examination record and October 2015 DBQ ("diabetes resulted in inability to perform very strenuous activities").  Additionally, the Veteran has been diagnosed with complications of diabetes that are not compensable, such as hypertension and peripheral vascular disease.  However, the evidence does not indicate that the diabetes has resulted in episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  

The record indicates that the Veteran's diabetes was poorly controlled for part of the period of the claim, resulting in widely varying blood sugar levels, including some hypoglycemic levels.  The record does not suggest that the diabetes ever resulted in twice a month visits to a diabetic care provider, however.  Rather the medical records document at most monthly "visits" or communications about the diabetes.  The record also does not show any episodes of ketoacidosis.  Although the January 2008 VA examination record reveals the Veteran's history of hospitalization for ketoacidosis within the previous year, review of the records associated with the hospitalization indicate that the Veteran was treated for hyperglycemia; the inpatient records do not suggest the existence of ketoacidosis.  Although the Veteran is competent to report her medical history, the Board finds her history is less probative than the medical records associated with the hospitalization.  Thus, the Board finds there is no probative evidence of ketoacidosis during the period of the claim.  

There is probative evidence of hypoglycemia during the period of the claim, including a hospitalization for hypoglycemia in January 2012.  The January 2012 hospitalization is the sole hospitalization during the period of the appeal, which stems from an October 2007 claim.  In this regard, the Board notes that although other treatment records reveal hypoglycemia, there is no evidence of hospitalization for the hypoglycemia; at not other time is the Veteran admitted for care.  

The Board finds the rating criteria for a 60 percent rating contemplate a more severe disability picture than that shown in this case; notably, the Board finds the requirement of "one to two hospitalizations per year" suggests a recurring need for hospitalizations, rather than an isolated event.  This interpretation is consistent with the disjunctive requirement of twice-monthly visits to a diabetic care practitioner, which contemplates diabetes so uncontrolled or significant that frequent medical visits are necessary.  In the absence of additional hospitalization for hypoglycemic reaction, or more frequent diabetic care, the Board finds a higher rating is not warranted.  

The Board has considered whether a separate evaluation is warranted for any compensable complication of the Veteran's diabetes pursuant to Diagnostic Code 7913 Note (1).  That note instructs the rater to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under DC 7913.  Service connection is already in effect for retinopathy, PVD, urinary incontinence, carpal tunnel syndrome, and hypertension as secondary to diabetes.  As the conditions have already been evaluated separately, they do not fall under the purview of Note 1.  The Board has considered whether the Veteran has any other complications of diabetes which would warrant evaluation.  The record includes one finding of a skin abscess due to diabetes, that of the 2010 VA examiner.  The skin abscess does not meet the criteria for a compensable rating, however:  there is no indication that it was tender or unstable, affected function, required medication, or involved an area of at least six inches or at least five percent of the body or exposed area.  See 38 C.F.R. § 4.118 (2007); 73 Fed. Reg. 54,708 (Sept. 23, 2008).  With the exception of the 2010 VA examiner's finding of skin abscess, the medical record is absent any finding suggestive of a diabetic complication that is not already service connected.  Thus, the Board finds a separate rating is not warranted.  
 
Extraschedular Consideration 

The Board has considered whether a higher or separate rating might be warranted based on extraschedular impairment but finds that no such rating is applicable as the record contains no findings or suggestions of impairment not contemplated by the rating criteria secondary to the hypertension, PVD, or diabetes.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, the Board notes that the Veteran has not alleged extraschedular impairment from any, or all, of the disabilities addressed herein.  
ORDER

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for a psychiatric disability is granted.

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for an upper respiratory disability is granted.

Service connection for IBS is denied.

Service connection for sleep apnea is denied.

Service connection for GERD is denied.

A compensable initial rating for hypertension is denied.  

A compensable initial rating for PVD of the left lower extremity is denied.

A compensable initial rating for PVD of the right lower extremity is denied.

A rating in excess of 40 percent for diabetes is denied.  


REMAND

Regarding the claim for service connection for a psychiatric disability, based on the evidence of in-service symptoms and a current diagnosis, a VA examination is needed to determine whether a current psychiatric disability is related to service.  Additionally, the record suggests there may be outstanding VA treatment records pertaining to psychiatric treatment.  Specifically, the Board notes that a January 2001 VA treatment record reveals a "problem list" including neurotic depression, brief depressive reaction, adjustment reaction not otherwise specified, and interpersonal problems but previous records, which only date to November 28, 2000, only reveal diagnosis of chronic adjustment disorder with depression and partner relational problems.  It appears there may have been prior treatment which resulted in the diagnoses of neurotic depression and brief depressive reaction.  These records must be requested.  

Regarding the claim for service connection for an upper respiratory disability, based on the evidence of in-service treatment for upper respiratory infections and a current disability, a VA examination is needed to determine whether there is a current upper respiratory disability related to service.  

Regarding the claim for service connection for asthma, based on the evidence of an in-service pulmonary function test, a VA examination is needed to determine whether the asthma is related to service.  

Regarding the claim for service connection for residuals of left ring finger trigger release, based on the evidence of in-service injury to the left ring finger in October 1991, a VA examination is needed to determine whether there is a current disability related to service.  

Regarding the claims for increased ratings for the low back disability and Achilles tendonitis, although the record reveals examinations dating as recently as 2015, the findings are inadequate for adjudication purposes because the examination reports do not specify passive range of motion.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Additional VA examinations of the Veteran's musculoskeletal disabilities must be scheduled.  

Regarding the claims for increased rating for carpal tunnel syndrome, although the record reveals examination as recently as 2016, an additional VA examination is also needed to obtain range of motion findings for each hand.   

The claim of entitlement to a TDIU is inextricably intertwined with the issues for increased ratings remanded herein.  The claim of entitlement to a nonservice connected pension is inextricably intertwined with the issues for service connection remanded herein.  Thus, they are held in abeyance pending completion of the development discussed below.  See Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 (1991).

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding, pertinent evidence, including any outstanding VA treatment records dated prior to November 29, 2000.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e). 

2.  Then, afford the Veteran a VA examination by a VA medical professional with sufficient expertise to determine the etiology of the Veteran's psychiatric disability.  Any indicated studies should be performed.  All pertinent evidence of record must be made available to and reviewed by the examiner. 

The examiner should clarify the diagnosis/diagnoses of the Veteran's psychiatric symptoms.  With respect to each psychiatric disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder began during service, is etiologically related to the Veteran's active service, was caused by the Veteran's service connected disabilities, or was aggravated by the Veteran's service connected disabilities.  The rationale for all opinions expressed must be provided, with consideration of the in-service complaints and treatment for anxiety and depression, the histories of symptoms during and since service, and the VA medical professionals' opinions, located in a January 2006 VA treatment record and February 2008 and July 2015 medical statements, that the current disability began during service.  Relevant service records include a April 1987 consultation sheet (history of depressive symptoms); November 1988 treatment record (diagnosis of life circumstance problem); September and October 1991 treatment records (diagnoses of anxiety/depression); and December 1992 separation examination (normal clinical findings and negative history).  

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Afford the Veteran a VA examination by a VA medical professional with sufficient expertise to determine the etiology of all upper respiratory disorders present during the period of the claim.  Any indicated studies should be performed.  All pertinent evidence of record must be made available to and reviewed by the examiner. 

The examiner should clarify whether the Veteran has chronic sinusitis.  With respect to each upper respiratory disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder began during service or is etiologically related to the Veteran's active service.  The rationale for all opinions expressed must be provided, with consideration of the treatment for sinusitis and other upper respiratory infections during and after service.  Relevant medical records include treatment records dated in September 1987, March 1990, November 1991, October 1992; January, February, March, April, May, and June 1993, June and October 1994, and July and December 1995 and January and April 1993 X-ray and June 2006 computerized tomography reports indicating normal imaging of the sinuses.  

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  Afford the Veteran a VA examination by a VA medical professional with sufficient expertise to determine the etiology of the diagnosed asthma.  Any indicated studies should be performed.  All pertinent evidence of record must be made available to and reviewed by the examiner. 

The examiner should state an opinion as to whether there is a 50 percent or better probability that the asthma began during service or is etiologically related to the Veteran's active service.  The rationale for all opinions expressed must be provided, with consideration of the September 1989 pulmonary function test and the evidence of in-service asbestos exposure.  

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5.  Then, afford the Veteran a VA examination by a VA medical professional with sufficient expertise to determine whether the Veteran has a current left ring finger disability related to service.  Any indicated studies should be performed.  All pertinent evidence of record must be made available to and reviewed by the examiner. 

The examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran has a current ring finger disability, status-post left ring finger trigger release, related to the Veteran's active service.  The rationale for all opinions expressed must be provided, with consideration of the October 1991 laceration of the left ring finger and the postservice injury to the left ring finger reported in December 2000 private treatment record and January 2001 VA treatment record.  

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

6.  Schedule the Veteran for VA examination(s) to determine the current degree of severity of the service-connected lumbar spine disability and bilateral Achilles tendonitis.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria.  The RO should ensure that the examiner provides all information required for rating purposes.  In particular, the examination should include testing for pain on both active and passive motion, and with weight-bearing and nonweight-bearing. 

7.  Schedule the Veteran for VA examination(s) to determine the current degree of severity of the service-connected bilateral carpal tunnel syndrome.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.  The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria.  Ensure that the examiner provides all information required for rating purposes.  In particular, the examination should include range of motion testing of the fingers, including both active and passive motion, and with weight-bearing and nonweight-bearing if appropriate.  

8.  Thereafter, readjudicate the appellant's claims.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


